Citation Nr: 1003058	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and anxiety disorder.

2.  Entitlement to service connection for a sleep disability.

3.  Entitlement to a compensable rating for irritable bowel 
syndrome (IBS).

4.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife and son
ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
through June 1973.  The Veteran served in the Republic of 
Vietnam from September 1971 through April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  At the hearing, the Veteran's 
representative expressed his intention to file a claim for 
service connection for a disability of the upper digestive 
system as secondary to his IBS.  This matter is referred to 
the RO for further action, if necessary.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection--in this case, May 11, 2005.

(Consideration of the appellant's claim for an increased 
rating for irritable bowel syndrome (IBS) is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)




FINDINGS OF FACT

1.  The Veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.

2.  A sleep disorder separate and distinct from the Veteran's 
PTSD symptoms does not exist.

3.  The Veteran's hearing acuity is manifested by no worse 
than level I hearing in the right ear and level II hearing in 
the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  The Veteran does not have a sleep disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in July 2005, January 2006, 
March 2006, and August 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)
 
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection and entitlement 
to an increased rating, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the Veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the Veteran's behalf.  The Veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA medical records, and provided audiological examinations in 
furtherance of his claim for an increased rating for hearing 
loss.  

VA examinations with respect to the hearing loss issue were 
obtained in May 2006, and February 2009.  38 C.F.R. 
§ 3.159(c)(4).  In the context of an examination conducted 
for purposes of rating a hearing disability, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this 
case, both the May 2005 and February 2009 audiologist 
specifically discussed the functional effects of the 
Veteran's hearing disability noting that his loss of hearing 
acuity caused difficulty in all conversational situations and 
that he frequently needed repetition of what had been said.  
The examiner also noted that there was no effect on usual 
daily activities.  The Board finds that the evidence obtained 
at this examination satisfies the requirement that an 
audiologist address the functional effects caused by a 
hearing disability.  Finally, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they were predicated 
on consideration of all of the pertinent evidence of record, 
and provided information necessary to apply the relevant 
diagnostic codes pertaining to the Veteran's bilateral high 
frequency hearing loss.

In terms of assisting the Veteran in corroborating his 
service related stressors which resulted in PTSD, the record 
contains a January 2009 Formal Finding of a lack of 
information required to corroborate stressor(s) associated 
with a claim for service connection for PTSD.  The memorandum 
states that the RO determined that the information required 
to corroborate stressful events described by the Veteran was 
insufficient to send to the U.S. Army and Joint Services 
Records Research Center (JSRRC) and/or insufficient to allow 
for meaningful research of Marine Corps or National Archives 
and Records Administration (NARA) records.  The memorandum 
noted that all procedures to obtain information from the 
Veteran had been properly followed, and noted that all 
efforts to obtain the needed information had been exhausted, 
and any further attempts would be futile.  The Memorandum 
described the efforts that had been undertaken to obtain the 
necessary information to corroborate stressful events for the 
Veteran's PTSD claim, including a review of the file, which 
revealed that the Veteran served in Vietnam as an Airframe 
Mechanic with the 605th and 611th Transportation Companies, 
and the 62nd Aviation Company, from September 1971 to April 
1972.  The memorandum noted that although the Veteran claimed 
several combat related stressors, he failed to provide enough 
details to aid in substantiating his stressors, and 
therefore, any further attempt at verification would be 
futile.  

The Veteran was informed in a January 2009 supplemental 
statement of the case that he had failed to provide 
sufficient detail necessary to substantiate his claimed in-
service stressors.  He was further informed that any attempts 
at verification based on the information submitted would be 
futile.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot 
passively wait for help from VA).  In light of the foregoing, 
the Board finds that any further attempts to verify the 
Veteran's alleged in-service stressors would be futile.

As to whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
the Veteran's acquired psychiatric disability, and sleep 
disorder were related to service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); Wells v. Principi, 
326 F.3d 1381 (2003) (Board under no obligation to obtain a 
medical opinion when there is no competent evidence that the 
Veteran's disability or symptoms were service related).   In 
this case, as will be explained in detail below, the Veteran 
has already been diagnosed with an acquired psychiatric 
disorder, PTSD; however, PTSD but the diagnosis was not 
linked to a corroborated in-service stressful event.  That 
is, as explained below, there is no credible evidence that 
the Veteran's claimed in-service stressors that allegedly 
resulted in his current acquired psychiatric disorder 
occurred.  Therefore, the Board finds that obtaining a VA 
examination would prove futile without first verifying an in-
service stressor on which to base a diagnosis.  Further, as 
will be explained below, the Veteran's claimed sleep problems 
are shown by medical evidence to be a symptom of his PTSD, 
and not a disability in and of itself.  Consequently, given 
the standard of the regulation, the Board finds that there is 
sufficient medical evidence in the record for the Board to 
make a decision on the claim, and that a VA examination for 
the Veteran's claim of service connection for acquired 
psychiatric disorder and a sleep disorder were not required 
in order to fulfill the duty to assist.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Overall, no duty to inform or assist was unmet. 

II. Law and Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

A. PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  

However, where VA determines that the Veteran did not engage 
in combat with the enemy, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, the Veteran's DD Form 214 and his personnel 
records show that the Veteran received the National Defense 
Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 device; 1 O/S Bar; however, none of 
these medals denotes combat participation per se.  Further, 
the Veteran's military occupational specialty (MOS) was a 
Airframe Repairman, with the related civilian occupation 
denoted as sheet metal worker, serving with the 605th and 
611th Transportation Companies, and the 62nd Aviation Company.  
Although the Veteran described rocket attacks on his base, 
and being fired at while serving as a perimeter guard, the 
evidence of record does not corroborate his having been in 
combat.

The Veteran contends that his currently diagnosed PTSD is the 
result of his service in Vietnam.  The Veteran described 
shellings and rocket attacks while stationed at PhuLoy and 
also while serving in DaNang.  He also described being fired 
at while serving as a perimeter guard, and noted that some of 
his friends were killed in Vietnam.  The Veteran stated that 
he worked on helicopters and did guard duty constantly in 
Vietnam.  He reported that he had to watch his back, as 
rockets and guns were continuously be fired at him.  The 
record contains a statement from a friend, J.H., stating that 
the Veteran had been exposed to rockets while in Danang.  See 
September 2005 statement.  The Veteran stated that no one 
could be trusted in Vietnam, including women and children, 
and that he constantly had to be alert in case of attack.  
The Veteran also described picking up men in fields by 
helicopter, and being involved in an attempted rescue of men 
in two helicopters that had gone down.  

After thoroughly reviewing the file, the Board finds that 
evidence does not contain credible supporting evidence that 
the Veteran's claimed stressors occurred.  In this regard, 
the Board agrees with the findings of the RO that the in-
service stressors identified by the Veteran as leading to his 
PTSD are incapable of verification without further 
information regarding the date, time and location of specific 
incidents, which the Veteran has not provided.  The Veteran's 
service personnel records and service medical records do not 
contain any references to any of the Veteran's claimed in-
service stressors.  Without names of those killed, or a three 
month date range as to when a stressful event took place, no 
effective research can be conducted into unit records or 
morning reports.

The Board has considered the various lay statements and 
testimony submitted by him, his wife, and J.H.  With respect 
to the statement from J.H. that the Veteran was exposed to 
rockets and gun fire in Vietnam, the Board finds this 
statement is insufficient to establish that the Veteran's in-
service stressors occurred.  While J.H. reported that he was 
also in Vietnam, he did not state that he served with the 
Veteran or even knew him during active duty.  In this regard, 
the Board notes that J.H. had known the Veteran for "20 
years."  As the statement is dated in September 2005, J.H. 
would have known the Veteran since 1975 (three years after 
his return from Vietnam and two years after his separation 
from active duty).  Thus, it appears that J.H. was merely 
reporting a history provided by the Veteran rather than 
reporting on events witnessed by and perceived by J.H.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held on 
a number of occasions that statements premised on an 
unsubstantiated account of a claimant are of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Furthermore, 
as noted previously, when a Veteran did not engage in combat, 
his lay testimony, by itself, will not be enough to establish 
the occurrence of the alleged stressor.  Accordingly, J.H. 
statement's statement, which appears to be a recitation of 
lay history provided by the Veteran, lacks probative value.

To the extent that the Veteran and his wife have asserted 
that the Veteran became withdrawn, angry, and distant when he 
first came back from Vietnam, the Board finds that these 
statements are not credible.  While the Veteran's wife 
reported that the Veteran would write to her about his 
experiences in Vietnam such as "seeing bad things" and 
wanting to harm himself, she indicated that she had not 
retained copies of these letters.  Furthermore, these 
statements regarding a psychiatric problem shortly after the 
Veteran's Vietnam service are inconsistent with the 
contemporaneous service treatment records are silent for any 
diagnosis or complaint of PTSD.  On the contrary, the Veteran 
specifically denied depression, excessive worry, loss of 
memory, amnesia, or nervous trouble of any sort during his 
May 1973 service separation examination.  Likewise, his 
service separation examination indicates that his psychiatric 
condition was normal.  Contrary to the reports from the 
Veteran and his wife of longstanding psychiatric problems, 
the first documented diagnosis of PTSD contained in the 
claims folder is dated approximately 30 years following 
service separation.  Such a long interval of time between 
service separation and the earliest documentation of the 
disease is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Thus, service connection for PTSD due to in-
service occurrence or based on a continuity of symptomatology 
since service must be denied.  

With respect to service connection for a disability initially 
manifested following active service, the Board observes that 
in September 2008 Dr. H.S., M.D. opined that the Veteran met 
the criteria for a DSM-IV diagnosis of PTSD.  However, as 
noted above, the Veteran's claimed in-service stressors have 
not been verified.  Thus, Dr. H.S. and any other diagnosis of 
PTSD contained in the claims folder are based on a specific 
verified in-service stressor event.  Rather, after the 
Veteran described his service related stressors, including 
being stationed at DaNang and PhuLoy where he witnessed 
nearly nightly shellings and rocket attacks, (which as noted 
above, could not be corroborated due to the lack of a date 
range to allow for effective research), Dr. S. opined that he 
met the DSM-IV criteria for chronic PTSD. 

Notwithstanding Dr. Stein's opinion, the Board observes that 
the occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  Although the 
record contains a diagnosis of PTSD, and the examiner 
attributes the Veteran's PTSD to active duty stressors, the 
diagnosis is not based on a verified in-service stressful 
event.  In sum, the file does not contain evidence of a 
corroborated in-service incident.  Further, there is no 
probative medical evidence in the file otherwise linking the 
Veteran's PTSD with a verified in-service stressor.    As 
discussed above, obtaining a PTSD diagnosis is only part of 
the analysis.  Without a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred, which is lacking in this 
instance, service connection for PTSD is not warranted.

Regarding service connection for depression or anxiety, the 
evidence suggests that both are symptoms or components of the 
Veteran's PTSD.  No physician has rendered a diagnosis of 
depression or anxiety separate and apart from the PTSD 
diagnosis.  Specifically, outpatient treatment records 
consistently render an Axis I diagnosis of PTSD and do not 
provide a separate diagnosis mention anxiety or depression.  
See Outpatient treatment records from the New York VA Medical 
Center (VAMC) dated from May 2005 through September 2005; and 
June 2006 through February 2009.  Further, a September 2008 
letter from Dr. S. noted that the Veteran had attended weekly 
PTSD group therapy since May 2005, and was medicated with 
Celexa and trazodone.  Dr. S. opined that the Veteran met the 
DSM-IV criteria for PTSD, noting that the Veteran presented 
with emotional symptoms including intrusive memories about 
combat, and stated that he experienced depression, had an 
exaggerated startle response and became nervous in crowds.  
This assessment categorizes the Veteran's anxiety and 
depression as symptoms of PTSD, rather than as separate and 
independent conditions apart from his PTSD.  No physician has 
rendered an Axis I diagnosis of depression or anxiety in 
accordance with DSM-IV.  As such, without evidence of 
currently diagnosed depression or anxiety independent from 
PTSD, the Board finds that service connection for an acquired 
psychiatric disability, including depression, anxiety and 
PTSD is not warranted.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for PTSD.  

B. Sleep Disorder

The Veteran also contends that he currently experiences 
trouble sleeping due to his time in Vietnam.  He stated that 
he sleeps five to six hours per night, and has to take a 
sleeping pill to fall asleep.  When he does fall asleep, the 
Veteran noted that he frequently had nightmares.  During his 
September 2009 Board hearing, the Veteran's representative 
indicated that the Veteran's sleep disorder might be 
secondary to his PTSD.  Except as provided in 38 C.F.R. § 
3.300(c), disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.

In this case, the record shows evidence of sleep disturbance 
as a component of the Veteran's PTSD, rather than a separate 
and distinct disability.  Specifically, the record shows that 
symptoms of sleeplessness, and nightmares related to Vietnam 
are symptoms of, and attributable to, the Veteran's PTSD 
diagnosis.  A September 2008 letter from Dr. S. noted that 
the Veteran had attended weekly PTSD group therapy since May 
2005, and was medicated with Celexa and trazodone.  Dr. S. 
noted that the Veteran presented with emotional symptoms 
including poor sleep averaging around four hours per night, 
noting that his rest was interrupted by nightmares about his 
Vietnam experiences.  The record does not contain medical 
evidence of a sleep disability independent from the Veteran's 
PTSD diagnosis.  No physician has diagnosed the Veteran with 
a sleep disorder other than sleeplessness which has been 
shown to be a competent of his PTSD diagnosis.  As such, the 
Board finds that service connection for a sleep disorder is 
not warranted.

Even if the Veteran were to have a separately diagnosed sleep 
disorder as a result of PTSD, service connection is not 
warranted as the Veteran has not established service 
connection for PTSD.  With respect to service connection for 
sleep disorder based on in-service occurrence, the Board 
observes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
sleep disorder.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a sleep disorder. 
  

Increased rating-Hearing loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2009).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).
 
As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disability to determine if the 
evidence of record entitles him to a compensable evaluation 
for his service-connected bilateral sensorineural hearing 
loss at any point since the initial award of service 
connection-May 11, 2005.

In this case, a May 2006 VA examination reported that pure 
tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
60
LEFT
10
15
25
25
50

Puretone threshold averages were 35 decibels in the right ear 
and 28.75 decibels in the left ear.  Speech testing revealed 
speech recognition ability of 94 percent in the right ear and 
of 96 percent in the left ear.  The audiologist diagnosed the 
Veteran with bilateral normal to moderately severe high 
frequency sensorineural hearing loss.

The February 2009 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
50
60
LEFT
25
25
35
50
70

Puretone threshold averages were 41 decibels in the right 
ear, and 45 decibels in the left ear.  The examiner noted 
that the Veteran could not reliably repeat monosyllabic 
words, presumably due to his nonservice connected head 
injury.  He reported that he heard the words but could not 
repeat them correctly.  The examiner diagnosed the Veteran 
with mild to moderately severe high frequency sensorineural 
hearing loss in the right ear, and mild to severe high 
frequency sensorineural hearing loss in the left ear.  The 
audiologist noted that reliable speech recognition scores 
could not be obtained, and that the rating should be based 
solely on pure tone results.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then used with the 
resulting auditory acuity level Roman numeral scores, which 
reveals the disability rating to be awarded.

Entering the examination results from the Veteran's May 2006                                         
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of I and the 
left ear warrants a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
Entering these results in Table VII, it can be seen that, 
based on the examination results in May 2006, the Veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











In terms of the February 2009 examination, Table VIA is 
utilized to evaluate the degree of hearing impairment when 
the examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, as is the case here.  See 38 C.F.R. § 4.85(c) 
which states that Table IVa, "Numeric Designation of Hearing 
Impairment based only on Puretone Threshold Average," is 
used to determine a Roman Numeral designation (I through XI) 
for hearing impairment based only on the puretone threshold 
average.  Table VIA will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discriminations scores, etc., or when indicated under the 
provision of 38 C.F.R. § 4.86.

Therefore, entering Table VIA with the results of the 
February 2009 examination which showed a puretone threshold 
average of 41.25 decibels in the right ear, and 45 decibels 
in the left ear, these results show that the right ear 
warrants a score of I and the left ear warrants a score of 
II: 

Table VIA

0-41
42-48
49-55
56-62
63-69
I
II
III
IV
V

Entering these results in Table VII, it can be seen that, 
based on the examination results in July 2009, the Veteran's 
bilateral hearing loss remained noncompensably disabling: 
Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the preponderance of the evidence is 
against the claim.  As for the Veteran's claim that the 
rating does not reflect the problems he has with ordinary 
life situations, it should be pointed out that all veterans 
are examined without the benefit of hearing aids, 38 C.F.R. 
§ 4.85, and that the percentage ratings have been established 
by VA with the average impairment caused by varying degrees 
of hearing loss relative to earning capacity in mind.  
38 C.F.R. § 4.1.  

As noted above, this determination is based upon 
consideration of applicable rating provisions.  It should 
also be pointed out that there is no showing that the 
Veteran's hearing loss has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2009).  This disability has been 
accurately reflected by the schedular criteria.  Without 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2009).  There is no suggestion in the record that the 
Veteran's hearing loss warrants extra-schedular 
consideration.  38 C.F.R. § 3.321 (2009).  

Finally, the Board considered the application of Rice v. 
Shinseki, 22 Vet. App. 447 (2009), which held that a TDIU 
claim is part of an increased rating claim when such claim is 
raised by the record.  In this case, the Veteran has not 
argued, and the record does not otherwise reflect, that the 
Veteran's hearing loss, alone or combined with his other 
service-connected disabilities renders him totally 
unemployable.  While the record reflects that he does not 
work, the record reflects that he last worked in 1989 as a 
mailman but had to stop working after a fall resulting from 
an intracranial hemorrhage.  

Based on the foregoing analysis of all of the facts in 
evidence, the Board finds that the Veteran's bilateral 
sensorineural hearing loss does not warrant a compensable 
rating.


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, depression, and anxiety disorder is denied.

Service connection for a sleep disorder is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

Irritable Bowel Syndrome (IBS)

A May 2005 entry in the outpatient treatment records noted 
that the Veteran complained of epigastric pain, occurring 4-5 
times per week, with the pain 8/10 and occurring in the 
morning.  The Veteran reported that the pain was relieved 
with nexium, and was associated with vomiting, sometimes with 
blood in the vomitus, no diarrhea, no blood in stools, no 
weight loss, and no anorexia.  The Veteran was diagnosed with 
GERD and irritable bowel syndrome.

A September 2005 entry noted that the Veteran's GI system 
(IBS, vomiting, and epigastric pain) was improved, noting 
that the Veteran took Prilosec p.r.n. (as occasion required), 
and that he had stopped nexium allegedly due to headaches.

A September 2008 letter from E.H., M.D. stated that the 
Veteran was diagnosed with irritable bowel syndrome (diarrhea 
variant), but was fairly well controlled with fiber tablets.  
Dr. H. noted that the Veteran had episodes of 
bloating/distention and diarrhea which were dealt with fairly 
successfully with medications that he was already on by 
increasing the dosages to levels that controlled his 
symptoms.  Dr. H. stated that the Veteran could not foresee 
his recurrences which happened about every five to six weeks, 
and therefore, he suffered the symptoms of his diagnosis.  
Dr. H. stated that although it was usually possible to manage 
the Veteran's symptoms over the phone, he could do this 
because he had known the Veteran for over a decade and knew 
what to inquire about and whom to speak with for details.

At his September 2009 Board hearing, the Veteran described 
his current IBS symptoms.  He stated that he had diarrhea and 
stomach cramps almost every day, with a frequent need to go 
to the bathroom.  The Veteran described constant heartburn or 
gastric upset, and his son stated that the Veteran threw up 
every morning.  The Veteran noted that his current 
medications included FiberCon, Tums, Mylanta and Nexium.

The Veteran was service connected for irritable bowel 
syndrome, rated as noncompensably disabling from May 11, 
2005.  The Veteran's irritable bowel syndrome was evaluated 
utilizing the rating criteria found at Diagnostic Code 7319, 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.).  38 C.F.R. § 4.114. Under Diagnostic Code 7319, a non-
compensable (zero percent) rating is for application when 
there is mild disability, with evidence of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is for application with there is moderate disability, 
with evidence of frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating, the highest 
assignable under Diagnostic Code 7319, is for application 
when there is severe disability, with evidence of diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.

In this case, at his January 2009 Board hearing, the Veteran 
indicated that he experienced daily diarrhea and stomach 
cramps.  However, Dr. H.' s September 2008 letter indicated 
that the Veteran's IBS was well controlled with fiber.  
Therefore, due to the discrepancy in the severity of the 
Veteran's IBS symptoms between Dr. H.' s September 2008 
letter and the information provided by the Veteran at his 
January 2009 Board hearing, and the fact that the evidence 
suggests that his IBS is now worse, the Board finds that it 
would be helpful to secure additional medical evidence.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one); Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).  The Board will therefore remand to seek current 
relevant treatment records, and to afford the Veteran a VA 
examination in order to determine the current degree of 
severity of his IBS.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical care providers who have treated 
him for IBS since September 2008.  With 
any necessary authorization from the 
Veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

2.  Arrange for the Veteran to undergo a 
VA gastrointestinal examination by a 
physician with appropriate expertise to 
determine the current degree of 
disability of the Veteran's service-
connected IBS.  The examiner should 
identify and discuss all current 
manifestations of the Veteran's service 
connected IBS.  The examiner is asked to 
provide an opinion as to whether the 
Veteran's IBS results in mild disability, 
with occasional episodes of abdominal 
distress; moderate disability, with 
evidence of frequent episodes of bowel 
disturbance with abdominal distress; or 
severe disability, with evidence of 
diarrhea, or alternating diarrhea and 
constipation, with more or less constant 
abdominal distress.  

(The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the applicability of 
examination results to the rating 
criteria.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



                  
____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


